Citation Nr: 1542464	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  12-15 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for gall bladder disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for cirrhosis of the liver, to include as due to herbicide exposure.

3.  Entitlement to service connection for hepatitis C, to include as due to herbicide exposure.

4.  Entitlement to service connection for a back disability, to include as due to herbicide exposure.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for anal fistulas.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.   

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico (RO).    

The Veteran requested a travel board hearing before a member of the Board in his June 2012 substantive appeal.  A personal hearing was scheduled for the Veteran at the RO on April 28, 2015, and the Veteran was notified of the hearing in a letter sent to him in March 2015.  He failed to appear for his April 2015 personal hearing.  According to a letter received by VA from the Veteran on May 15, 2015, he was unable to attend the scheduled hearing because of significant health problems.  He submitted a motion that his travel board hearing be rescheduled as soon as possible, which he said that he would not miss.  Based on the Veteran's explanation for missing his scheduled April 2015 Board hearing, his motion for a new travel board hearing is granted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Based on the information noted above, a new travel board hearing with a traveling member of the Board will be scheduled prior to Board adjudication of the issues on appeal.

Accordingly, this case must be REMANDED to the AMC/RO for the following action:

The RO should place the Veteran's name on the docket for a hearing at the RO before a Veterans Law Judge.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

